Citation Nr: 1618578	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Board remanded the case for further development.  Unfortunately, as additional development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2010 notice of disagreement, the Veteran contends that his duties in service, which required him to lift heavy objects, bend, and squat repeatedly, are related to his current lumbar spine disability.  In his September 2010 substantive appeal, he contends that he began treatment for his lumbar spine disability in 1990, suggesting the onset of back symptoms in service.  His post-service treatment records show that he has a current lumbar spine disability.  However, the record does not show that the Veteran was provided a VA examination to obtain a needed medical opinion as to the origin of this disability.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his lumbar spine disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his low back symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his low back symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's lumbar spine disability.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability is related to or had its onset in service.  In offering this opinion the examiner must acknowledge and discuss the Veteran's report of the onset of his lumbar spine disability during service.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


